MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),
                                                                   Aug 20 2015, 9:50 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Leanna Weissmann                                        Gregory F. Zoeller
Lawrenceburg, Indiana                                   Attorney General of Indiana
                                                        Robert J. Henke
                                                        David E. Corey
                                                        Deputy Attorneys General
                                                        Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re the Termination of the                            August 20, 2015
Parent-Child Relationship of:                           Court of Appeals Case No.
                                                        21A01-1501-JT-37
E.B. (a Minor Child)
                                                        Appeal from the Fayette Circuit
and                                                     Court
B.H. (Father),                                          The Honorable Beth A. Butsch,
Appellant-Respondent,                                   Judge
                                                        Trial Court Cause No.
        v.                                              21C01-1409-JT-221

Indiana Department of Child
Services,
Appellee-Petitioner




Court of Appeals of Indiana | Memorandum Decision No. 21A01-1501-JT-37| August 20, 2015   Page 1 of 16
       Mathias, Judge.


[1]!   The Fayette Circuit Court terminated the parental rights of B.H. to his

       daughter, E.B. B.H. appeals and presents one issue, which we restate as:

       whether sufficient evidence exists to support the trial court’s decision.


[2]!   We affirm.

                                     Facts and Procedural History

[3]!   E.B. was born on April 13, 2013, to J.B. (“Mother”). Staff at the hospital where

       E.B. was born reported to the Department of Child Services (“DCS”) that E.B.

       had been exposed to illicit drugs in utero. Specifically, E.B. had minor

       withdrawal symptoms, but these symptoms were not sufficiently severe to

       warrant further hospitalization. Mother and E.B. were then released two days

       after the birth. Still, DCS continued to monitor E.B.’s status and attempted to

       convince Mother to engage in services. However, Mother’s participation was

       sporadic.


[4]!   Less than a month after the birth, DCS received a report indicating that Mother

       was using heroin. DCS and police went to Mother’s apartment to investigate

       this report and found Mother unconscious with E.B. in her arms. Mother had

       needle marks in both of her arms, and it was difficult for the police to rouse her

       from sleep. Mother was arrested for possession and child neglect, and DCS took

       custody of E.B. The child was eventually placed in relative foster care. E.B. was

       found to be a child in need of services (“CHINS”) on July 2, 2013, upon

       Mother’s admission to the allegations.
       Court of Appeals of Indiana | Memorandum Decision No. 21A01-1501-JT-37| August 20, 2015   Page 2 of 16
[5]!   During the CHINS proceedings, Mother named J.T. as E.B.’s father, but

       subsequent DNA testing excluded him as the father. Mother then named two

       other men who could possibly be E.B.’s father, one of whom was B.H.1 DCS

       attempted to contact B.H. and made contact with him on May 31, 2013, to

       inform him that he could be E.B.’s father. B.H. told the DCS caseworker that

       he did not want to establish paternity through DCS, stating that “he did not

       want to take part in any CHINS proceeding or go through DCS or the Fayette

       County courts.” Tr. pp. 37, 54. Father told the caseworker that he would obtain

       an attorney and obtain custody of E.B. and that she would hear from either him

       or his attorney regarding the matter. However, B.H. never contacted DCS

       either personally or through an attorney. B.H. later admitted that he knew as

       early as two months prior to E.B.’s birth that he could be the father, but he

       never sought to establish paternity or attempt to help raise and care for the

       child.




       1
         B.H. was no stranger to DCS. In 2001, DCS investigated B.H. after discovering burns and scalding on his
       three-year-old son. No case was opened at that time because the family received assistance through
       Medicaid. DCS investigated B.H. again in 2011 after receiving reports that Father was physically abusing his
       children. The reports were substantiated, the children were removed from B.H.’s custody, and DCS started
       CHINS proceedings. The allegations against B.H. included: he placed a belt around the head and neck of one
       of his children; he picked up one child by the neck and slapped and punched him; he gave one child a black
       eye; he threatened physical harm to the children if they reported the abuse; he verbally abused the children,
       calling them “assholes, sluts, retards, and stupid”; and he and his girlfriend used illicit drugs. Ex. Vol., Exs. B
       – C; Tr. pp. 12-14, 16. During this investigation, B.H. was aggressive toward DCS caseworkers. Accordingly,
       DCS required the presence of police when they spoke with B.H. The children were determined to be CHINS
       on January 17, 2012. B.H. did not cooperate or comply with the offered services, and certain service
       providers would not work for him due to his hostility. B.H. would not even tell DCS were he lived, claiming
       that he lived “under a bridge.” Tr. pp. 28-29. The children’s mother eventually obtained custody in divorce
       proceedings, and B.H. was not allowed to visit the children unless he participated in therapy.

       Court of Appeals of Indiana | Memorandum Decision No. 21A01-1501-JT-37| August 20, 2015               Page 3 of 16
[6]!   DCS contacted B.H. again on June 21, 2013, after not having heard from either

       him or his attorney. DCS asked B.H. for his address so that he could be

       summoned for paternity testing. B.H. claimed to be homeless and refused to

       cooperate with the caseworker. The caseworker eventually found B.H.’s address

       in a database, and a summons was issued to B.H. on July 2, 2013, to submit to

       paternity testing. The summons was returned as undeliverable.

[7]!   Eventually, DCS learned that B.H. was incarcerated in the Fayette County jail.

       DCS served the summons for paternity testing on B.H. in jail. On November

       19, 2013, the DNA paternity test revealed a 99.9% probability that B.H. was

       E.B.’s biological father.

[8]!   After the paternity test, DCS amended the existing CHINS petition to include

       B.H. The trial court held a fact-finding hearing on February 3, 2014, and found:

       (1) that Mother admitted to the CHINS allegations; that B.H. was not living

       with Mother or E.B. and, at the time of the filing of the initial petition, was not

       alleged to be E.B.’s father; that DCS notified B.H. in June 2013 that he was

       possibly E.B.’s father; that B.H. did not attempt to establish paternity until DCS

       located him in jail in November 2013; and that B.H. was in jail awaiting trial on

       a charge of Class A felony dealing in a controlled substance within 1,000 feet of

       a public school.

[9]!   The trial court ordered B.H. to notify DCS within forty-eight hours of his

       release from jail so that his parental participation order could be modified to

       reflect the services he would be required to complete. As of the date of the


       Court of Appeals of Indiana | Memorandum Decision No. 21A01-1501-JT-37| August 20, 2015   Page 4 of 16
        termination order on appeal in this case, B.H. was never released from

        incarceration. At an August 1, 2014, case review hearing, the trial court found

        that B.H. had been uncooperative with DCS since his incarceration. At the

        November 5, 2014 review hearing, the trial court noted that the permanency

        plan for E.B. was adoption.


[10]!   DCS filed a petition to terminate B.H.’s parental rights on September 29, 2014.

        The trial court held a hearing on the petition on December 8, 2014. At the end

        of the evidentiary hearing, the trial court took the matter under advisement and

        on December 31, 2014, entered an order terminating B.H.’s parental rights to

        E.B. B.H. now appeals.

                                             Standard of Review

[11]!   “The purpose of terminating parental rights is not to punish parents but to

        protect their children. Although parental rights have a constitutional dimension,

        the law allows for their termination when parties are unable or unwilling to

        meet their responsibility as parents.” In re S.P.H., 806 N.E.2d 874, 880 (Ind. Ct.

        App. 2004) (citation omitted). Indeed, parental interests “must be subordinated

        to the child[]’s interests” in determining the proper disposition of a petition to

        terminate parental rights. In re G.Y., 904 N.E.2d 1257, 1260 (Ind. 2009).


[12]!   Indiana Code section 31-35-2-4(b) provides that a petition to terminate parental

        rights must meet the following relevant requirements:


                (2) The petition must allege:
                     (B) that one (1) of the following is true:

        Court of Appeals of Indiana | Memorandum Decision No. 21A01-1501-JT-37| August 20, 2015   Page 5 of 16
                           (i) There is a reasonable probability that the conditions
                           that resulted in the child’s removal or the reasons for
                           placement outside the home of the parents will not be
                           remedied.
                           (ii) There is a reasonable probability that the
                           continuation of the parent-child relationship poses a
                           threat to the well-being of the child.
                           (iii) The child has, on two (2) separate occasions, been
                           adjudicated a child in need of services;
                     (C) that termination is in the best interests of the child; and
                     (D) that there is a satisfactory plan for the care and treatment
                of the child.

[13]!   Section 31-35-2-4(b)(2)(B) is written in the disjunctive; therefore, the trial court

        is required to find that only one prong of subsection 2(b)(2)(B) has been

        established by clear and convincing evidence. In re A.K., 924 N.E.2d 212, 220

        (Ind. Ct. App. 2010). DCS must prove “each and every element” by clear and

        convincing evidence. G.Y., 904 N.E.2d at 1261; Ind. Code § 31-37-14-2. Clear

        and convincing evidence need not establish that the continued custody of the

        parents is wholly inadequate for the child’s very survival. Bester v. Lake County

        Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). Rather, it is

        sufficient to show by clear and convincing evidence that the child’s emotional

        development and physical development are put at risk by the parent’s custody.

        Id. If the court finds that the allegations in a petition are true, the court shall

        terminate the parent-child relationship. Ind. Code § 31-35-2-8(a).


[14]!   On appeal, we have a highly deferential standard of review in cases involving

        the termination of parental rights. In re D.B., 942 N.E.2d 867, 871 (Ind. Ct.


        Court of Appeals of Indiana | Memorandum Decision No. 21A01-1501-JT-37| August 20, 2015   Page 6 of 16
Ohio App. 2011). We neither reweigh the evidence nor assess witness credibility. Id.

        We consider only the evidence favorable to the trial court’s judgment and the

        reasonable inferences to be drawn from this evidence. Id. Where, as here, the

        trial court enters findings of fact and conclusions of law in its termination of

        parental rights,2 we apply a two-tiered standard of review. A.D.S. v. Ind. Dep’t of

        Child Servs., 987 N.E.2d 1150, 1156 (Ind. Ct. App. 2013), trans. denied. We first

        determine whether the evidence supports the findings; we then determine

        whether the findings support the judgment. Id. Findings are clearly erroneous

        only when the record contains no facts to support them either directly or by

        inference. Id. If the evidence and inferences support the trial court’s decision,

        we must affirm. Id. Likewise, we will set aside the trial court’s judgment

        terminating a parent-child relationship only if it is “clearly erroneous.” Id. In

        this context, “clear error” is that which “leaves us with a definite and firm

        conviction that a mistake has been made.” Id. (quoting J.M. v. Marion Cnty.

        Office of Family & Children, 802 N.E.2d 40, 44 (Ind. Ct. App. 2004)).


                                             Discussion and Decision

[15]!   B.H. argues on appeal that the trial court clearly erred in finding that the

        conditions that led to the removal of the child would not be remedied or that

        the continuation of the parent-child relationship poses a threat to the well-being



        2
          Although trial courts are not statutorily required to enter findings of fact and conclusions of law when
        terminating parental rights, we have nevertheless held that, given the constitutional import of such a decision,
        trial courts must “enter findings of fact that support the entry of the conclusions called for by Indiana statute
        and the common law” when issuing an order terminating parental rights. In re A.K., 924 N.E.2d 212, 220
        (Ind. Ct. App. 2010).

        Court of Appeals of Indiana | Memorandum Decision No. 21A01-1501-JT-37| August 20, 2015             Page 7 of 16
        of the child. He also argues that the trial court clearly erred in finding that

        termination of the parent-child relationship was in E.B.’s best interests.3 We

        address these arguments in turn.


        A. Conditions Which Led to the Removal of the Child

[16]!   On appeal, B.H. first claims that evidence was insufficient to support the trial

        court’s conclusion that a reasonable probability exists that the conditions that

        resulted in the child’s removal or the reasons for placement outside the home of

        the parents will not be remedied. See I.C. § 31-35-2-4(b)(2)(i).


[17]!   When making a determination as to whether a reasonable probability exists that

        the conditions resulting in a child’s removal or continued placement outside of

        a parent’s care will not be remedied, the trial court must judge a parent’s fitness

        to care for her child at the time of the termination hearing while also taking into

        consideration evidence of changed circumstances. A.D.S., 987 N.E.2d at 1156-

        57. The trial court is also required to consider the parent’s habitual patterns of

        conduct in order to determine the probability of future neglect or deprivation of

        the child. Id. at 1157. The trial court may consider evidence of a parent’s prior

        criminal history, drug and alcohol abuse, history of neglect, failure to provide

        support, and lack of adequate housing and employment. Id. The trial court may

        also consider the services offered to the parent by DCS and the parent’s



        3
          Father does not challenge the validity of any of the trial court’s findings of fact, nor does he claim that DCS
        failed to meet the requirement of Section 4(b)(2)(A) that the child was removed from the parents for the
        requisite period of time, or the requirement of Section 4(b)(2)(D) that a satisfactory plan for the care and
        treatment of the child is in place.

        Court of Appeals of Indiana | Memorandum Decision No. 21A01-1501-JT-37| August 20, 2015             Page 8 of 16
        response to those services as evidence of whether conditions will be remedied.

        Id. DCS is not required to provide evidence ruling out all possibilities of change.

        Id. Instead, it needs to establish only a “reasonable probability” exists that the

        parent’s behavior will not change. Id.


[18]!   In the present case, the conditions which led to the removal of E.B. were

        Mother’s substance abuse and neglect of the child. Although no evidence

        indicates that B.H. was the cause of Mother’s substance abuse and neglect, the

        fact remains that B.H. did nothing to establish paternity, gain custody or

        visitation, or attempt to alleviate the conditions which led to E.B.’s removal,

        despite the fact that B.H. knew months before E.B. was born that he was

        possibly the child’s biological father. Instead, after E.B. was removed from

        Mother’s custody, B.H. did nothing. Indeed, B.H. only became involved in the

        CHINS proceedings after he was incarcerated awaiting trial, when DCS finally

        located him and served him with the summons requiring him to undergo a

        paternity test. Clearly, B.H.’s behavior is not that of a concerned father

        attempting to take care of his infant child. Under the present facts, clear and

        convincing evidence exists that the conditions that led to E.B.’s removal would

        not be remedied.


        B. Continuation of the Parent-Child Relationship Poses a Threat to the Well-
        being of the Child.

[19]!   As noted above, Indiana Code section 31-35-2-4(b)(2)(B) is written in the

        disjunctive. Accordingly, the trial court is required to find that only one prong

        of subsection 2(b)(2)(B)—that the conditions which led to the child’s removal

        Court of Appeals of Indiana | Memorandum Decision No. 21A01-1501-JT-37| August 20, 2015   Page 9 of 16
        will not be remedied, that the continuation of the parent-child relationship

        poses a threat to the well-being of the child, or that the child has been

        adjudicated a CHINS on two separate occasions—has been established by clear

        and convincing evidence. In re A.K., 924 N.E.2d at 220. Still, because B.H.

        challenges the trial court’s findings under both subsections 2(b)(2)(B)(1) and (2),

        we address both arguments.

[20]!   When reviewing the question of whether continuation of the parent-child

        relationship poses a threat to the child’s well-being, termination is proper when

        the evidence shows that the emotional and physical development of a child is

        threatened. C.A. v. Ind. Dep’t of Child Servs., 15 N.E.3d 85, 94 (Ind. Ct. App.

        2014). We repeat that a trial court need not wait until a child is irreversibly

        influenced by a deficient lifestyle such that his or her physical, mental, and

        social growth is permanently impaired. Castro v. Ind. Office of Family & Children,

        842 N.E.2d 367, 372 (Ind. Ct. App. 2006).

[21]!   Here, E.B. was born with drug withdrawal symptoms. A few days later, she

        was found in the arms of her mother, who was unconscious and under the

        influence of illicit drugs. Despite having been told months before that he was

        possibly the child’s father, B.H. did nothing to establish his paternity or attempt

        to check on the welfare of E.B. When E.B. was removed from Mother’s care

        and DCS contacted B.H. to inform him that he was possibly E.B.’s father, he

        was non-cooperative and refused to provide an address so that he could be

        summoned for the paternity test. It was not until B.H. was jailed and awaiting

        trial on Class A felony drug charges that DCS was finally able to track him

        Court of Appeals of Indiana | Memorandum Decision No. 21A01-1501-JT-37| August 20, 2015   Page 10 of 16
        down and establish his paternity of E.B. Due to his incarceration, B.H. was

        unable to participate in services offered by DCS. To accept B.H.’s current

        position would have us let E.B. linger in foster care for an indefinite period until

        B.H. is released from incarceration.4 Under these facts and circumstances, we

        cannot say that the trial court clearly erred in determining that continuation of

        the parent-child relationship posed a threat to the well-being of E.B.


        C. Best Interests of the Child

[22]!   B.H. also contests as clearly erroneous the trial court’s conclusion that

        termination of the parent-child relationship was in the best interests of the child.

        In determining what is in the best interests of a child, the trial court must look

        beyond the factors identified by the DCS and look to the totality of the

        evidence. A.D.S., 987 N.E.2d at 1158. In so doing, the court must subordinate

        the interests of the parent to those of the children. Id. The court need not wait

        until the children are irreversibly harmed before terminating the parent-child

        relationship. Id. Moreover, a recommendation by both the case manager or

        child advocate to terminate parental rights is sufficient to show by clear and

        convincing evidence that termination is in the child’s best interests. Id. at 1158-




        4
          At the time of the termination hearing, B.H. was incarcerated awaiting trial. Although it forms no basis for
        our decision in this matter, we cannot ignore that, as a matter of public record, B.H. pleaded guilty on May 1,
        2015, to the lesser-included offense of Class C felony possession of a controlled substance and was sentenced
        to eight years incarceration. See Chronological Case Summary, State v. B.H., No. 21C01-1310-FA-0769,
        available at: http://mycase.in.gov/. Although we are not to consider matters outside the Record on Appeal,
        see B.J.B. v. State, 805 N.E.2d 870, 875 (Ind. Ct. App. 2002), we may take judicial notice of records of a court
        of this State. See Ind. Evidence Rule 201(a)(2)(C), (b)(5).

        Court of Appeals of Indiana | Memorandum Decision No. 21A01-1501-JT-37| August 20, 2015           Page 11 of 16
        59. Permanency is a central consideration in determining the best interests of a

        child. Id. at 1159.


[23]!   Here, sufficient evidence supports the trial court’s conclusion that the

        termination of B.H.’s parental rights was in E.B.’s best interests. B.H. had no

        contact with E.B. after her birth even though he knew he could be the child’s

        father, nor did he seek to establish his paternity; to the contrary, when

        approached by DCS with regard to establishing paternity, B.H. was resistant

        and did not undergo paternity testing until he was incarcerated and could no

        longer avoid DCS. Even after the child had been removed from Mother, B.H.

        did not seek any contact or attempt to establish his paternity so that he could

        raise and support his child. Instead, he let her remain in foster care. The trial

        court also rightly considered the fact that B.H. was incarcerated and would

        remain so in the immediate future. Thus, termination of B.H.’s parental rights

        would help E.B. achieve permanency.


        D. B.H.’s Incarceration

[24]!   The brunt of B.H.’s argument on appeal is not specifically directed at the

        statutory elements required to terminate his parental rights to E.B. Instead, he

        complains that the trial court terminated his rights without offering him services

        because of his incarceration. In support of his argument, B.H. relies on several

        cases.

[25]!   The first of these is In re J.M., 908 N.E.2d 191 (Ind. 2009). In that case,

        however, our supreme court affirmed the trial court’s denial of DCS’s petition to


        Court of Appeals of Indiana | Memorandum Decision No. 21A01-1501-JT-37| August 20, 2015   Page 12 of 16
        terminate the parental rights of the mother and father, both of whom were

        incarcerated. Thus, the court was applying the highly deferential standard of

        review in termination cases to affirm the trial court. In contrast, the trial court

        here granted the petition to terminate B.H.’s parental rights, and our standard of

        review weighs in favor of affirming the trial court, not reversing it.

        Furthermore, in J.M., the parents had an existing relationship with their

        children which they had maintained during their incarceration. Id. at 195. In

        contrast to the present case, the release dates of the parents in J.M. was

        relatively close. Thus, the trial court properly concluded that termination of the

        parent-child relationship was not appropriate in that case. See id.


[26]!   The same is true regarding B.H.’s citation to In re G.Y., 904 N.E.2d 1257 (Ind.

        2009). In that case, the mother had been the sole caregiver to her child for

        almost two years after his birth. The mother was then arrested and ultimately

        pleaded guilty to Class B felony dealing in cocaine. Almost immediately after

        her arrest, the mother attempted to find relative care for her child. When these

        attempts failed, the State filed a CHINS petition, and the trial court determined

        the child to be a CHINS. A year later, DCS filed a petition to terminate the

        mother’s parental rights, which the trial court granted. Although this court

        affirmed, our supreme court granted transfer and reversed the trial court’s

        determination. In so doing, the court noted that, prior to her arrest, no evidence

        indicated that she was anything other than a fit parent. Id. at 1262. The mother

        participated in a drug rehabilitation program in prison and also took a parenting

        class. Id. Further, the mother’s release date was projected to be June 2009 and


        Court of Appeals of Indiana | Memorandum Decision No. 21A01-1501-JT-37| August 20, 2015   Page 13 of 16
        could possibly have been in May of that year. Id. The mother also made good-

        faith efforts to complete the required services available to her in prison. Perhaps

        most importantly, despite her incarceration, the mother had maintained a

        consistent, positive relationship with her child. Id. at 1264. With regard to

        concerns of permanency in the child’s life, the court noted that the child was

        young and the mother’s release from incarceration was “imminent.” Id. at 1265.

        Under those circumstances, the court in G.Y. held that termination was

        unwarranted. Id. at 1265-66.


[27]!   The present case is distinguishable in several ways. First and foremost, the

        mother in G.Y. had an existing relationship with her child and maintained this

        relationship despite her incarceration. In contrast, B.H. never sought out

        contact with E.B. despite knowing before the child’s birth that he was possibly

        her father. Even after the child was removed from her drug-addicted mother

        and placed in foster care, B.H. did not seek to help the child and was even non-

        cooperative with DCS’s attempts to establish his paternity of E.B. Only when

        he was incarcerated did B.H. agree to undergo paternity testing. Also unlike the

        mother in G.Y., the evidence before the court in this case was that B.H. had not

        been a reliably fit parent in the past with his other children. See In re A.L.H., 774
N.E.2d 896, 899 (Ind. Ct. App. 2002) (noting that a trial court may properly

        consider evidence of a parent’s prior history of neglect in deciding whether to

        terminate parental rights).

[28]!   B.H.’s citation to Rowlett v. Vanderburgh Cnty. Office of Family & Children, 841
N.E.2d 615, 622 (Ind. Ct. App. 2006), trans. denied, is also unavailing. In

        Court of Appeals of Indiana | Memorandum Decision No. 21A01-1501-JT-37| August 20, 2015   Page 14 of 16
        Rowlett, the children were removed from their mother due to the mother’s

        neglect. The father, Rowlett, then attempted to establish his paternity and gain

        custody of the children. Before he could do so, however, he was arrested and

        charged with dealing in methamphetamine. Although Rowlett did not

        participate in any services due to his incarceration, he had not used drugs since

        his incarceration, he participated in nearly 1,100 hours of individual and group

        services, he had earned twelve hours of college credit and planned on attending

        college after his release, and he had secured employment after his release. Id. at

        622. Further, while in prison, he maintained contact with the children. Perhaps

        most importantly, the termination hearing occurred only six weeks prior to

        Rowlett’s release from incarceration. Id. Under those facts and circumstances,

        the Rowlett court held that termination was improper. Id. at 623-24.


[29]!   Here, however, B.H. made no effort to establish his paternity or assist in raising

        E.B. at any time prior to the CHINS proceedings. Even after the CHINS

        proceedings were initiated, B.H. was resistant to the efforts of DCS to establish

        his paternity. He also has not demonstrated the sort of improvement shown in

        Rowlett, and his release from incarceration was, at the time of the termination

        hearing, uncertain.

[30]!   With regard to B.H.’s complaint that DCS did not offer him services due to his

        incarceration, this is not a reason to reverse the trial court. DCS is not required

        to offer services to a parent to correct deficiencies in the parent’s ability to care

        for his or her child. In re B.D.J., 728 N.E.2d 195, 201 (Ind. Ct. App. 2000).

        Although a participation plan serves as a useful tool in assisting parents in

        Court of Appeals of Indiana | Memorandum Decision No. 21A01-1501-JT-37| August 20, 2015   Page 15 of 16
        meeting their obligations and DCS routinely offers various services to parents to

        assist them in regaining custody of their children, termination of parental rights

        may occur independently of these services, as long as the elements of Indiana

        Code section 31-35-2-4 are proven by clear and convincing evidence. Id; see also

        Rowlett, 841 N.E.2d at 622 (noting that State was not required to provide an

        incarcerated father with services).

                                                   Conclusion

[31]!   Applying our highly deferential standard of review, we are unable to say that

        the trial court’s decision to terminate B.H.’s parental rights was clearly

        erroneous.

[32]!   Affirmed.


        Baker, J., and Bailey, J., concur.




        Court of Appeals of Indiana | Memorandum Decision No. 21A01-1501-JT-37| August 20, 2015   Page 16 of 16